

flexlogoa01.jpg [flexlogoa01.jpg]
EXHIBIT 10.29


January 27, 2019
Mr. Scott Offer
8170 Doug Hill
San Diego, CA 92127


Dear Scott:
The offer letter dated June 14, 2016 between Scott Offer and Flex (the “Scott
Offer Letter”) is hereby amended effective January 28, 2019 as follows:
Changes to Scott Offer Letter:
Work Location


Your new work location will be Flex San Diego Office 10805 Rancho Bernardo Rd,
Suite 100, San Diego, CA 92127. If such an office will not exist in the future,
you will be working from any future Flex San Diego office or in absence of that,
from your home office. You agree that this change is agreeable to you and will
not constitute a mandatory relocation under the terms of the Flex Ltd. Executive
Severance Plan.
Additions to Scott Offer Letter:


Flex will reimburse you for business travel, including travel to and from our
office in San Jose. Flex may provide you corporate housing or, if no corporate
housing is provided, you may book reasonable accommodations in line with Flex
corporate travel policies.
All reasonable expenses associated with travel or housing will be reimbursed
through Workday expense processing, per policy. You will be responsible for, and
agree to, indemnify and hold Flex harmless from and against any cost, damage,
claim, liability or expense incurred by or claimed against Flex as a result of
your use or occupancy of such leased housing and/or transportation in any manner
inconsistent with or in violation of the terms of the applicable lease or
agreement, including, without limitation, any damage to the leased housing,
property or furnishings or failure to maintain or surrender the same in the
condition required by the applicable lease or agreement.
If you agree with all the terms and conditions set forth in this letter, please
sign below and return it to me.
Sincerely,
/s/ Paul Baldassari

Paul Baldassari
CHRO of Flex
OFFER ACCEPTANCE
I, Scott Offer, understand all the terms and conditions in this amendment
letter. I agree by signing below that the Company has made no other promises
other than what was in the Scott Offer Letter and the changes and additions
outlined in this amendment letter and I accept this amendment.
/s/ Scott Offer
 
Jan 28th, 2019
 
N/A
Signature
 
Today’s Date
 
Start Date



